Per Curiam.

The basic contention of petitioner is that he was denied a speedy trial for the crime charged in the new indictment, because six years elapsed between the time he entered a plea of guilty to his original indictment and the return of the new indictment.
*440However, at the trial on the new indictment, petitioner could have urged the defense of denial of a speedy trial. He failed to raise such question but instead entered a plea of guilty. By such conduct he waived any right or defense he had in relation to a denial of a speedy trial. Partsch v. Haskins, Supt., 175 Ohio St., 139; and 57 A. L. R. (2d), 343.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.